DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the detachable plug" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is dependent directly from independent claim 14 which does not claim a “detachable plug” to provide proper antecedent basis for the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (WO 2016/138084 A1).
Re claim 1, Stone et al. show a drinking straw (Figs. 8-9) comprising: 
a straw body (110) defining: a flow space (interior of 110) configured to allow fluid to flow through the drinking straw and aeration area (120); and 
a straw cover (830) having: an aeration opening (832) and a movable barrier (the body of 830); 
wherein the straw cover (830) is configured to enclose at least one end of the straw body (110), 
wherein, the movable barrier is configured to move between a first position occluding the aeration area (similar to figure 3B) and a second position exposing a portion of the aeration area (Fig. 9), and 
wherein the straw body (110) and the straw cover (830), when in the second position (Fig. 9), are configured to enable air flow into the flow space through the exposed portion of the aeration area when fluid is flowing through the flow space so as to aerate the fluid. 
Re claim 2, Stone et al. disclose wherein the straw body and the straw cover are configured to dampen sound created by the aeration of the fluid when in the second position (p. 8, lines 10-11).
Re claim 3, Stone et al. disclose an air-permeable membrane disposed in the aeration area (p. 8, lines 12-13).
Re claim 4, Stone et al. show a mesh (Fig. 8, 834) disposed in the aeration area.
Re claim 5, Stone et al. disclose the straw body comprises at least one of: porcelain, ceramics, metal, glass, borosilicate glass, hard plastics and stone (p. 7, lines 19-21).
Re claims 6 & 18, Stone et al. disclose the straw cover comprises at least one of: silicone, neoprene, thermoplastic elastomer and flexible rubber (p. 7, lines 22-25).
Re claims 7 & 19, Stone et al. show the straw cover further comprises a mouthpiece (Fig. 4C, 236).
Re claim 8, Stone et al. show the movable barrier is a plug (Fig. 9, 830).
Re claim 12, Stone et al. show the movable barrier is a slider (Fig. 9, 830).
Re claims 13 & 20, Stone et al. show the aeration area comprises an array of aeration holes (Fig. 9, 120).
Re claim 14, Stone et al. show a drinking straw (Figs. 8-9) comprising: 
a straw body (110) defining: a flow space (interior of 110) configured to allow fluid to flow through the drinking straw and aeration area (120); and 
a straw cover (830) having an aeration opening (832); 
wherein the straw cover (830) is configured to enclose at least one end of the straw body (110), 
wherein the straw body and the straw cover, when the aeration opening (832) is unobstructed, are configured to enable air flow into the flow space through the aeration area (120) when fluid is flowing through the flow space so as to aerate the fluid, and 
wherein the straw body and the straw cover are configured to dampen sound created by the aeration of the fluid (p. 8, lines 10-11).
Re claim 16, Stone et al. show wherein the aeration opening (Fig. 8, 832) is configured to produce an air-tight seal with a finger placed against the aeration opening in order to prevent air flow into the flow space through the aeration area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (WO 2016/138084 A1) in view of St. Gelais (US Pub No 2014/0166680 A1).
Re claim 9, Stone et al. disclose all aspects of the claimed invention but do not teach the plug comprises a hinge.
However, St. Gelais shows a straw (Fig. 6) including a straw cover (105) with an opening (160) and a plug (165) where the plug comprises a hinge (paragraph 0034).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the plug in Stone et al. comprise a hinge as taught by St. Gelais to tether the plug (St. Gelais – paragraph 0034).
Re claim 15, Stone et al. disclose all aspects of the claimed invention but do not teach further comprising a detachable plug, wherein the detachable plug has a protrusion configured to securely seal the aeration opening with the detachable plug.
However, St. Gelais shows a straw (Fig. 6) including a straw cover (105) with an opening (160) and a detachable plug (165), wherein the detachable plug has a protrusion (165) configured to securely seal the opening (160) with the detachable plug.
The substitution of one known element (the plug as shown in St. Gelais) for another (slider as shown in Stone) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the plug shown in St. Gelais would have yielded predictable results, namely, obstructing the aeration opening in Stone et al. to prevent air from entering the straw.
Re claim 17, Stone et al. as modified by St. Gelais disclose the detachable plug comprises a tether (St. Gelais – paragraph 0034) connecting the detachable plug to the straw cover.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (WO 2016/138084 A1) in view of St. Gelais (US Pub No 2014/0166680 A1) and further in view of Pawlik (US Pub No 2007/0039960 A1).
Re claim 10, Stone et al. as modified by St. Gelais disclose a plug comprising a hinge but do not teach the hinge is a living hinge.
However, Pawlik discloses a plug comprising a hinge wherein the hinge is a living hinge (see claim 2 in Pawlik).
The substitution of one known element (the living hinge as shown in Pawlik) for another (hinge as shown in Stone as modified by St. Gelais) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the living hinge shown in Pawlik would have yielded predictable results, namely, a flexible connecting member in Stone et al. as modified by St. Gelais to tether the plug to the straw cover.
Re claim 11, Stone et al. as modified by St. Gelais disclose wherein the plug comprises: a first protrusion configured to seal the aeration opening and secure the plug in the first position but do not teach the straw cover further comprises a non-aeration opening and a second protrusion configured to seat within the non-aeration opening and secure the plug in the second position.
However, Pawlik show the cover (Fig. 1, 1) further comprises a non-aeration opening (13), and wherein the plug (20) comprises: a first protrusion (22) configured to seal the aeration opening (12) and secure the plug in the first position, and a second protrusion (23) configured to seat within the non-aeration opening (13) and secure the plug in the second position.
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the straw cover and plug in Stone et al. as modified by St. Gelais include a non-aeration hole and a second protrusion respectively as taught by Pawlik to provide a selectively reclosable closure device (Pawlik – paragraph 0002).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752